DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 2 March 2021.
Claims 10-20 are cancelled.
Claims 2-5, 7-9 are original.
Claims 1 and 6 are currently amended.
Claims 21-22 are new.
Claims 1-9 and 21-22 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Regarding claims 1 and 21-22, the claims recite “determine a chance of success for the reservoir as associated with catchment area uncertainty”; however, there is no description of “catchment area uncertainty” in the specification nor a description of “determin[ing] a chance of success … associated with catchment area uncertainty”. Accordingly, the claims include subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 2-9, the claims inherit, but do not remedy, the deficiencies of claim 1 and are rejected under the same reasoning.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claims 1 and 21-22, the claims recite “determine a chance of success for the reservoir as associated with catchment area uncertainty”; however, there is no description of “catchment area uncertainty” nor a description of “determin[ing] a chance of success … associated with catchment area uncertainty” in the specification. Accordingly, it is not clear as to what constitutes “catchment area uncertainty”, e.g. is it the uncertainty of the existence of the area, the uncertainty of the size of the area, some external knowledge about the area (e.g. expert opinion), etc. Due to the ambiguity of “catchment area uncertainty” the “determine a chance of success for the reservoir as associated with the catchment area uncertainty” is ambiguous.
The specification does include determining a chance of success in view of effective catchment area size (for example at [0061]). In view of this, the “determine a chance of success for the reservoir as associated with the catchment area uncertainty” is interpreted as determining a chance of success for the reservoir as associated with the catchment area size (i.e. where the “uncertainty” is that which is inherent to the size).

Regarding claims 2-9, the claims inherit, but do not remedy, the deficiencies of claim 1 and are rejected under the same reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-9 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception without significantly more. 
Step 2A Prong One:
Independent claim 1 recites determining a plurality of catchment areas, determining a plurality of spill points, determining a plurality of reservoir traps, and recursively determining a plurality of effective trap sizes and a plurality of effective catchment area sizes.  
The limitations of determining plurality of catchment areas, spill points, and reservoir traps; and estimating hydrocarbon charging volume is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind.  The determining a plurality of effective trap sizes, effective catchment area sizes, and chance of success is done so by calculating the areas of the trap and catchment areas and is therefore directed towards mathematical computations.  See Specification ().
Therefore, the determining steps of claim 1 falls within the “mental processes” in combination with the mathematical computation groupings of abstract ideas.  As such claim 1 recites an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of receiving a plurality of geological data values which is an insignificant pre-solution activity.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Step 2B:
	Finally, the pre-processing step of receiving information is categorized as insignificant extra solution activity under 2106.05(g), while the post-processing step is mere instruction to apply the exception under 2106.05(f).  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  Therefore claim 1 is not patent eligible.
	The dependent claims 2-8 recite additional steps of determining an economic value, ranking the reservoir relative to other reservoirs, merging subsets of traps and catchment areas, further limitations as to what aspects of the reservoir is used for the determining steps of claim 1, and what values are used in the determination steps of claim 1.  The additional determining steps and elaboration of the determining step of claim 1 are also mathematical computations.  The ranking, merging, and further limitations on the determining steps are also mental processes.  Therefore, claims 2-8 are also not patent eligible.

	Claim 21 is directed to a system comprising a processor, memory accessible to the processor, and processor-executable instructions stored in the memory and executable by the processor to instruct the system to perform functionality for the steps of claim 1.  The analysis under step 2A prong one remains the same as claim 1 with the addition of the processor, memory accessible to the processor, and processor-executable instructions stored in the memory and 
	Under step 2A prong two, the analysis remains the same as claim 1 with the addition of the processor, memory accessible to the processor, and processor-executable instructions stored in the memory and executable by the processor. This judicial exception is not integrated into a practical application.  The claims recite the additional element of a “a system comprising a processor; memory accessible to the processor; and processor-executable instructions stored in the memory and executable by the processor” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	Under step 2B, the pre-processing step of receiving information is categorized as insignificant extra solution activity under 2106.05(g).  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the processor, memory accessible to the processor, and 

	Claim 22 is directed to a non-transitory computer readable medium storing instructions for managing a reservoir, the instructions comprising functionality for the steps of claim 1.  The analysis under step 2A prong one remains the same as claim 1 with the addition of the non-transitory computer readable medium.   The limitations cover mental process and mathematical calculations but for the recitation of generic computer components.  Other than reciting “non-transitory computer readable medium” in the claims nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping/mathematical calculation of abstract ideas.  As such claim 16-19 recite an abstract idea.
	Under step 2A prong two, the analysis remains the same as claim 1 with the addition of non-transitory computer readable medium. This judicial exception is not integrated into a practical application.  The claims recite the additional element of a “computer readable medium” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hantschel et al. (“Fundamentals of Basin and Petroleum Systems Modeling”) in view of Kauerauf et al. (U.S. Patent Application No. 2014/0278318 A1).

As per claim 1, Hantschel is directed to a method for recursively [determining] catchment area-based reservoir charging (p276:¶3: “Drainage area analysis can become more sophisticated if drainage areas merge: This happens if two areas spill into each other and the total amount of HCs entering these areas exceeds the summed capacity of both. This is often the case when excessive amounts of HCs do not fit into the trap of the area into which they are spilled and then they are spilled back into the area where they originally came from. In such cases both areas merge. A new closure and a new spill point for the merged area have to be calculated (Fig. 6.19). With the continuous generation of HCs over geological time the merging of already merged areas may occur (Fig. 6.20).” EN: “overcharging” as described in specification at [0075], and recursive via “merging of already merged areas”), comprising:
receiving a plurality of geological data values associated with the reservoir (page 8, Section 1.3, 1st and 2nd paragraph);
determining a plurality of catchment areas associated with the reservoir based on the plurality of geological data values (page 272, Figure 6.12, drainage areas are catchment areas);
determining a plurality of spill points for the reservoir based on the plurality of catchment areas (pages 272-276, Figures 6.13-6.18 spill point determination is part of drainage area analysis, drainage areas are catchment areas);
determining a plurality of reservoir traps for the reservoir based on the plurality of spill points and the plurality of catchment areas (page 272-276, Figures 6.13, 6.17, 6.19, traps determined as part of drainage area analysis); and
recursively (p276:¶3: “merging of already merged areas”) determining a plurality of effective trap sizes and a plurality of effective catchment area sizes based on the plurality of reservoir traps and the plurality of catchment areas (page 276, Figures 6.19-6.21, Drainage area analysis can become more sophisticated if drainage areas merge, with calculation of volumetrics which includes trap and drainage areas),
estimating hydrocarbon charging volume (p276:¶2: “A new closure and a new spill point for the merged area have to be calculated (Fig. 6.19)” EN: “closure” is the charging volume).
Hantschel does not explicitly disclose to “determine a chance of success for the reservoir as associated with catchment area uncertainty” or “rendering a visualization of the reservoir with an indicator of the chance of success to a display”.
However, Kauerauf teaches [estimating hydrocarbon charging volume to] determine a chance of success for the reservoir as associated with catchment area uncertainty ([0072]: “Determining effective trap size may comprise calculating spill points and corresponding depths, searching spill points which are common to at least two reservoir traps, defining effective traps, and calculating an effective trap size based on a volume between a reservoir seal and a depth of an overall spill point. Generally, searching spill points and merging reservoir traps may be performed with a petroleum drainage area subdivision of a top seal reservoir map (see e.g., FIG. 12). Consistent with embodiments of the invention, basin modeling, reservoir modeling, chance of success assessments, and/or other such oil and gas prospecting procedures may be based at least in part on effective trap sizes associated with one or more reservoirs.” EN: “effective trap size” (charging volume) is dependent on “drainage area” (catchment area) and chance of success is based on effective trap size; accordingly associated with catchment area uncertainty [see also rejections under 35 USC §112 herein above).

And Kauerauf teaches rendering a visualization of the reservoir with an indicator of the chance of success to a display (fig. 11 and [0065]: “Based at least in part on the determined hydrocarbon volume, embodiments of the invention may evaluate a reservoir for a chance of success for finding and extracting oil and gas resources from the reservoir. … FIG. 11 provides an example chart 600 that provides maps grouped with geological features that are mapped to a corresponding image on a chance of success (COS) with a scale from zero to one that corresponds to a chance of a basin having oil and gas resources that may be extracted.”)
Hantschel and Kauerauf are analogous art because they are from the same field of endeavor, managing a reservoir.  As risk of failure will affect the chance of success associated with the reservoir, risk of failure based on structures within the reservoir including the plurality of effective catchment area sizes will affect the chance of success associated with the reservoir.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the reservoir management of Hantschel with the visualization of chance of success of Kauerauf in order to make determination regarding reservoir management (e.g. see 

	As per claim 2, Hantschel is directed to the method of claim 1, further comprising fetched amounts of hydrocarbons depend on the size of the drainage area itself (page 274, 2nd paragraph, “Fortunately….”, catchment area is the drainage area) but fails to explicitly disclose determining an economic value of the reservoir based on the plurality of effective trap sizes and the plurality of effective catchment area sizes.  Kauerauf teaches determining an economic value of the reservoir based on the plurality of effective trap sizes ([0060]) wherein estimate of value of oil and gas of the reservoir based at least in part on the effective trap size is used to contribute to economic value of the reservoir ([0060]).  One of ordinary skill in the art before the effective filing date of the invention would be motivated to include the estimated value of oil and gas within the effective drainage (catchment) areas to produce a more accurate estimation of the economic value of the reservoir.  Hantschel and Kauerauf are analogous art because they are from the same field of endeavor, managing a reservoir.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hantschel with the teachings of Kauerauf.

	As per claim 3, the combination of Hantschel and Kauerauf is directed to the method of claim 2, further comprising: ranking the reservoir relative to a plurality of other reservoirs based on the economic value (Kauerauf, [0060], ranking based on economic value).

(pages 276, 3rd and 4th paragraph, trap areas spill into each other, Figure 6.21); determining an effective trap size for the merged reservoir traps (page 273, last paragraph, drainage area, closure volume calculation); and determining an effective catchment area size for the merged catchment areas (page 273, last paragraph, drainage area, drainage area volume calculation).

	As per claim 5, Hantschel is directed to the method of claim 4, wherein: the subset of catchment areas comprises a first catchment area and a second catchment area (pages 276, 3rd and 4th paragraph, trap areas spill into each other, Figure 6.21); identifying the first catchment area comprises identifying a first plurality of starting points for a plurality of flow paths ending at the same local peak in the reservoir (page 269, last paragraph, ray tracing includes starting points); and the first plurality of starting points define the first catchment area (page 272, Section 6.5.2, 1st paragraph and Figure 6.12).

	As per claim 6, Hantschel is directed to the method of claim 5, wherein: determining the effective trap size for the merged reservoir traps comprises creating a union of the first plurality of starting points with a second plurality of starting points defining the second catchment area (page 276, 3rd and 4th paragraph, and pages 278, Figure 6.21).

(page 276, 3rd and 4th paragraph); identifying an overall spill point for the pair of related reservoir traps (page 276, 3rd paragraph), wherein at least one of the plurality effective catchment area sizes is based on the union of the catchment areas of the pair of related reservoir traps (page 276, 3rd and 4th paragraph and Figure 6.21, merged drainage areas are union of catchment areas) but fails to explicitly disclose wherein the identifying an overall spill point for the pair of related reservoir traps is based on a depth of a structural spill point associated with at least one of the pair of related reservoir traps; and determining an effective trap size for the pair of related reservoir traps based at on a depth of the overall spill point.  Kauerauf teaches the identifying an overall spill point for the pair of related reservoir traps ([0062]) is based on a depth of a structural spill point associated with at least one of the pair of related reservoir traps ([0061]); and determining an effective trap size for the pair of related reservoir traps based at on a depth of the overall spill point ([0062]).  Hantschel and Kauerauf are analogous art because they are from the same field of endeavor, managing a reservoir.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the reservoir management of Hantschel with the spill point and effective trap size determination of Kauerauf in order to identify a specific approach to identifying a new spill point of merged traps within the algorithm of merging traps of Hantschel (page 276, 3rd paragraph).

(Hantschel, page 278, Figure 6.21, microstructure is one of two traps illustrated).

	Claim 21 is directed to a system comprising: a processor; memory accessible to the processor; and processor-executable instructions stored in the memory and executable by
the processor (Hantschel, page 20, Size of model section and pages 396-397, Section 8.7-8.8, software and computer systems for basin modeling), the instructions comprising functionality for performing the steps of claim 1 and is therefore rejected over the same prior art combination.

	Claim 22 is directed to a non-transitory computer readable medium (CRM) storing instructions (Hantschel, page 20, Size of model section and pages 396-397, Section 8.7-8.8, software and computer systems for basin modeling), the instructions comprising functionality for performing the steps of claim 1 and is therefore rejected over the same prior art combination.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hantschel et al. (“Fundamentals of Basin and Petroleum Systems Modeling”) in view of Kauerauf et al. (U.S. Patent Application No. 2014/0278318 A1) as applied to claim 1 above and further in view of Nilsen et al. (“Spill-point analysis and structural tapping capacity in saline aquifers using MRST-co2lab”).

	As per claim 9, Hantschel is directed to the method of claim 1, further comprising: generating a basin model associated with the reservoir that includes an indicator of the plurality (page 359-360, Basin model includes all structures, identified and therefore indicated structures in pages 272-276, Figures 6.13, 6.21 including merged trap areas and merged drainage areas which are catchment areas); but fails to explicitly disclose generating a visualization of the basin model that includes a visualization of the reservoir, the indicator of the plurality of effective trap sizes, and the indicator of the plurality of effective catchment area sizes for output on a display.
	Nilsen teaches generating a visualization of the basin model that includes a visualization of the reservoir, the indicator of the plurality of effective trap sizes, and the indicator of the plurality of effective catchment area sizes for output on a display (page 39, Figure 9, whole formation with structural traps and catchment areas in different colors).  Hantschel and Nilsen are analogous art because they are from the same field of endeavor, managing a reservoir.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the reservoir management of Hantschel with the visualization of Nilsen in order to give an idea of the dynamics of a specific injection scenario (Nilsen, page 41, last paragraph of Section 3.3).

Response to Arguments
A. Response to Objection to Drawings
Applicant:
The drawings are amended. Applicant submits that no new matter is added. Specifically, the instant application states:


The amendments to FIG. 13.1 and FIG. 13.2 now include blocks for the methods 400 of FIG. 5, 450 of FIG. 6 and 500 of FIG. 7. Such blocks indicate, in the context of the drawings of FIG. 13.1 and FIG. 13.2: "functionality to perform a variety of operations".
Examiner’s response:
The replacement drawings are accepted and the objection to the drawings is withdrawn.

B. Response to Rejections under 112(b)
Applicant:
In response, dependent claim 6 is amended as suggested by the Office.
Examiner’s response:
The previous rejection of claim 6 is withdrawn in view of the amendments; however, a new rejection of claim 6 has been made in view of the amendments to independent claim.

C. Response to Rejections under 101
Applicant (p9:ll12-14):
Applicant amends claim 1 under Best Practices in Compact Prosecution (BPICP). As explained below, the subject matter of claim 1 is not conventional and does not recite any judicial exception. Further, if any judicial exception is found, it is integrated into a practical application.
Examiner’s response:


Applicant (p9:ll28-35):
[cited portions of claim 1 omitted]
In such an approach, an individual can see how catchment area uncertainty can affect hydrocarbon charging volume and chance of success. As explained below, the approach is unconventional in that it is "catchment area-based", where a catchment for charging a reservoir can carry substantial uncertainty (e.g., more than a top surface). The recursive approach can allow an individual to iteratively see how recursive handling of catchment area(s) can impact hydrocarbon charging volume via "rendering a visualization of the reservoir with an indicator of the chance of success to a display".
Examiner’s response:
The examiner respectfully submits that the argument does not point out how the “determining” steps are something other than mental or mathematical concepts as identified in the rejection. As regards the visualization, this mere instruction to apply the judicial exception on a computer by outputting the result. As regards “[t]he recursive approach can allow an individual to iteratively see”, as claimed, the method only provides a high-level general description of “rendering a visualization of the reservoir with an indicator of the chance of success to a display” which is merely describes using the computer to output some (any) representation of a reservoir and an indicator (e.g. a number or color or shape). Although this may “allow” for many things, this does not incorporate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself [see MPEP 2106.05(f)].

Applicant (p9:l36-p10:l26):
As catchment area-base reservoir charging may mimic a natural process, the method of claim 1 may be considered to be a simulation. The SME Guidance includes various examples, Examples 37-42. Applicant respectfully directs the Office's attention to Example 38: "Simulating an Analog Audio Mixer". Applicant notes that the 35 USC 101 inquiry is resolved at Step 2A, Prong 1 as not reciting a judicial exception.
[cited example omitted]
While the claim of Example 38 recites "generating a normally distributed first random value ... ", per the USPTO: "The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims."
For one or more of the foregoing reasons, Application submits that claim 1 is eligible under 35 USC 101.
Examiner’s response:
The examiner respectfully disagrees. The remarks merely cite the example from Guidance and allege that the claims do not include a mathematical concept; however, as shown in the rejection, “determining a plurality of effective trap sizes, effective catchment area sizes, and chance of success is done so by calculating the areas of the trap and catchment areas and is therefore directed towards mathematical computations”. Note that these are described at [0063] and [0073] of the specification as mathematical concepts, e.g. “In general, the effective trap size may be a volume that is defined by the upper limit of the seal and the lower limit of the overall spill point. In general, the effective catchment area size may be calculated from all surrounding points which are directly connected by an upward path below the seal to the top of the structure” and “The chance of success may be calculated in a risking procedure”.

Applicant (p10:l27):
Applicant further submits that the approach of claim 1 is not conventional.
Examiner’s response:
The examiner respectfully submits the remarks do not point out which elements are not conventional (either alone or in combination). As shown in the rejection only one step of claim 1 was identified as extra-solution activity, i.e. the receiving a plurality of geological data values; and there is no particular manner of receiving specified for an analysis of conventionality, i.e. since no manner of receiving is specified there can be no claimed unconventional manner of receiving whether in isolation or in combination with additional elements.

Applicant (p10:l28-p15:l2):
Examiner: Applicant’s remarks of this section argue as to alleged distinctions over the prior art. 
Examiner’s response:
Note that “Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” [MPEP 2106.05 I]. The arguments allege distinctions over the prior art with respect to elements The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” [MPEP 2106.04 I] Accordingly, the examiner respectfully submits that arguments with respect to (un)conventionality of these elements are moot.
For the reasons discussed above, the examiner respectfully submits that the arguments alleging distinctions over the prior art do not point to the unconventionality in view of step 2B considerations [e.g. MPEP 2106.05 discussing analysis of additional elements alone and in combination]. In as much as this is intended as support for the unconventionality of step 2B analysis, the examiner respectfully submits that these are moot in view of no particular manner of “receiving” is claimed, as discussed hereinabove, i.e. since no manner of receiving is specified there can be no claimed unconventional manner of receiving whether in isolation or in combination with additional elements.
This section of remarks (i.e. p10:l28-p15:l2) is also referenced in the remarks regarding rejections under 35 USC §§102 and 103. Accordingly, these will be taken up herein below as regards the rejection under 35 USC §102 and 103.

D.-H. Response to Rejections under 102/103
Applicant (p17:ll16-18):
As explained above, with respect to the rejection under 35 USC 101, the subject matter of claim 1 is not disclosed, taught or suggested by the combination of Hantschel, Kauerauf '318 or Nilsen.
Examiner’s response:


Applicant (p10:l28-p11:l4):
[citation of abstract of US 2014/0278318 A1 omitted]
As indicated, the Kauerauf '318 application pertains to "effective trap size" for natural resource reservoir modeling; whereas, the instant application pertains to natural resource reservoir charging, where a catchment area-based approach is utilized for reservoir charging using "effective catchment area".
Examiner’s response:
The examiner respectfully submits that the argument is at a high level (regarding what the applications “pertain to”) and does not point to a distinction between the claimed limitations and the portions of the prior art indicated in the rejection.
The examiner respectfully submits that both Hantschel and Kauerauf are congruous with making determination in view of “effective catchment areas”. Consider that Applicant’s specification at [0060] describes effective catchment areas as follows: “each effective catchment area is the merger of the catchment areas corresponding to the related reservoir traps (i.e., the union of all the points defining the different catchment areas).” Now consider Hantschel as cited “Drainage area analysis can become more sophisticated if drainage areas merge” (Hantschel at p276) and fig 6.19 showing the “merged drainage area boundary”. Note that Kauerauf’s fig 12 is nearly identical to Hantschel’s fig 6.19 and also shows the “merged drainage area boundary” and the description of Kauerauf at [0066] includes “Once the effective trap is full, oil spills into oil drainage areas (illustration 812), which may be used to identify structural spill points for the 

Applicant (p11:ll5-8):
Applicant further submits that NPL Nilsen et al. ("Spill-point analysis an structural tapping capacity in saline aquifers using MRST-co2Iab", 7 November 2014, Computers & Geosciences 75, pages 33-43. (Year: 2014)) does not provide sufficient evidence of using "effective catchment area".
Examiner’s response:
The examiner respectfully submits that Nilsen is relied upon for the limitations regarding the display of the traps and areas rather than the manner of determining effective traps and effective catchment areas. Nevertheless, the display of the areas as cited are congruous with effective catchment areas, since Nilsen associates the catchment area with traps which are merged into effective traps [see page 35:left:¶¶1-2 for merging traps and page 34:right:¶¶2 for the relation between trap region, catchment area, and spill regions.

Applicant (p11:ll8-24):
When it comes to uncertainty, Nilsen states at p. 34, left hand column, under the heading "2. The spill-point approach to trap analysis": "Comparing different outcomes can give an initial awareness of the uncertainty of the problem for a given top surface". Further, at p. 40, right hand column, under point "3.3 Uncertainties in capacity estimates: the IGEMS data" Nilsen states: [citation omitted].

Examiner’s response:
The examiner respectfully submits that the Nilsen disclosure is not relied upon as regards uncertainty. Accordingly, the arguments with respect to Nilsen’s teachings of uncertainty are moot.

Applicant (p11:ll24-27):
Kauerauf '318 pertains to reservoir modeling using "effective trap area" and Nilsen pertains to "topsurface morphology" for CO2 storage capacity. Neither Kauerauf '318 nor Nilsen provide sufficient evidence of using "effective catchment area", which introduces a considerable amount of uncertainty for charging.
Examiner’s response:
For the reasons discussed herein above, the examiner respectfully disagrees.

Applicant (p11:l28-p12:l16, emphasis is Applicant’s):
Also cited is a text by Hantschel and Kauerauf, "Fundamentals of Basin and Petroleum Systems Modeling", which states at p. 276:
Drainage area analysis can become more sophisticated if drainage areas merge: This happens if two areas spill into each other and the total amount of HCs entering these areas exceeds the summed capacity of both. This is often the case when excessive amounts of HCs do not fit into the trap of the area into which they are spilled and then they are spilled back into the area where they originally came from. In such cases both 

The performance of drainage area analysis can be improved if small drainage areas or drainage areas with overall negligible closure volumes are directly merged with their larger neighbors (Fig. 6.21 ). In such cases flowpaths sometimes seem to end inside a merged drainage area but outside of the trap itself (right example of Fig. 6.21 ). However, the calculation of volumetrics and HC distribution is not affected.

As indicated in Hantschel: "the calculation of volumetrics and HC distribution is not affected". In other words, while Hantschel describes merging of drainage areas, an appreciation of risk (uncertainty) as to hydrocarbon volumetrics is not present. Rather, Hantschel states: "the calculation of volumetrics and HC distribution is not affected".
Examiner’s response:
The examiner agrees that this cited portion of Hantschel does not disclose uncertainty; however, it is the Kauerauf reference which is relied upon for uncertainty.
As regards the emphasis, on “not affected”, it is not clear as to how this points to a distinction between the claim language and this portion of the prior art as cited in the rejection.
Nevertheless, the examiner respectfully submits that the Applicant’s emphasis as applied in the first paragraph of the citation appears to be misplaced. The examiner would place emphasis as regards “not affected” as follows (along with the fig 6.21 to which the citation refers): 
if small drainage areas or drainage areas with overall negligible closure volumes are directly merged with their larger neighbors (Fig. 6.21 ). In such cases flowpaths sometimes seem to end inside a merged drainage area but outside of the trap itself (right example of Fig. 6.21 ). However, the calculation of volumetrics and HC distribution is not affected.

    PNG
    media_image1.png
    280
    853
    media_image1.png
    Greyscale

In particular note that it is the “calculation” which is “not affected”, i.e. the manner of calculation is unaffected as opposed to the result itself of the calculation not being affected. This is clearly demonstrated in fig 6.21 where the “trap capacity rises enormously”.

Applicant (p12:ll17-20):
Further, catchment area and drainage area can be synonyms for the same part of a reservoir; however, catchment area refers to charging and is thus separately of special interest for reduction of exploration risk. As stated, usage of effective catchment areas for risk reduction is not described in Kauerauf '318.
Examiner’s response:
The examiner respectfully submits that the argument is at a high level (regarding “catchment area refers to charging and is thus separately of special interest”) and does not point 
In regards to Kauerauf’318, the examiner respectfully disagrees. As shown in the rejection herein above, Kauerauf discusses at [0072] the relations between catchment areas (drainage areas), traps, and chance of success. As noted in the rejections under 35 USC §112(b), the “uncertainty” appears to be that which is inherent to determining the catchment area itself.

Applicant (p12:l21-p14:25):
Examiner: This section summarizes features described in the specification for the instant application and claim 1.

Applicant (p14:ll76):
While merging is described in Hantschel at p. 276, the combination of Hantschel, Kauerauf '318 and Nilsen do not provide for "risking" (assessing uncertainty) as to catchment-based reservoir charging. The amendments to claim 1 aim to clarify, particularly as to "estimating hydrocarbon charging volume to 30 determine a chance of success for the reservoir as associated with catchment area uncertainty".
Examiner’s response:
As discussed herein above, the examiner respectfully disagrees.

Applicant (p16:l24-p17:l18):
[citation of claim 1 omitted]

Examiner’s response:
As discussed herein above, the examiner respectfully disagrees.

Applicant’s remaining arguments:
Examiner: The remaining arguments ultimately rely on the issues discussed hereinabove.

Conclusion
Claims 1-9 and 21-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100235154 A1	Meurer; Mary Ellen et al.
Discussing reservoir connectivity including the compartments, connections between compartments, and distribution of hydrocarbon accumulations.
US 20150254567 A1	Imhof; Matthias
Discussing an iterative process of determining hydrocarbon accumulations in view of measured data, observations, and expert knowledge.
US 20130338987 A1	Cheng; Yao-Chou et al.
Discussing determining hydrocarbon accumulations in view of spill and break-over relationships between potential compartments.
US 20090125238 A1	Barboza; Scott A. et al.
Discussing determination of trap geometries and charging of traps.
AL-HAJERI, MUBARAK MATLAK, ET AL. "Basin and petroleum system modeling." Oilfield Review 21, no. 2 (2009): 14-29.
Discussing, generally, petroleum systems modeling and includes discussion of modeling of migration and accumulation of hydrocarbons.
FORMAN, DAVID J., ALAN L. HINDE, STEVEN J. CADMAN, ANDRZEJ P. RADLINSKI, AND JOHN MORTON. "Towards assessment of plays containing migrated petroleum." In Computerized Basin Analysis, pp. 275-299. Springer, Boston, MA, 1993.
Discussing migration fairways having merged traps (complex traps) and associated risk in view of uncertainty.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128